DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 and 23, drawn to a composite product, classified in B32B5/263.
II. Claims 15-22, drawn to a method of manufacturing a composite product, classified in B29C43/203.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as either compression moulding the waste hybrid composites or hot pressing the powder of the ceramic into a single unitary layer.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ryan Alley on 30 August 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 2 July 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  (The instant specification recites: WO2017/216809 in paragraph [0003].)  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Examiner’s Notes
The instant specification, as filed, constantly recites "GSM" therein.  For the purpose of examination, "GSM" has been interpreted by the examiner to be read "grams per square meter" (which can also be written as "gsm" or "g/m2".  (If "GSM" means something else, the examiner requests clarification on the record.)
In view of the above interpretation, the examiner brings the following to attention.  The instant specification constantly recites both "GSM" (which can be read as "g/m2") and "kg/m2" (read as "kg/m2") throughout.  For clarity on the record, the examiner is inquiring if this was intentional or not.

Specification
The disclosure is objected to because of the following informalities:
The instant specification as filed recites "OR" in paragraphs [0048], [0080], [0084]-[0086], [0095], and [0102]-[0104]; recommend correcting every instance to read as "or[[OR]]".  
The instant specification, as filed, recites "Mpa" in paragraph [0117], which appears to be a typographical error; recommend correcting this to read as "MPa[[Mpa]]".
The instant specification, as filed, recites the abbreviation "HSC" in Table 2, but does not provide a definition for the abbreviation.
The instant specification, as filed, recites the abbreviation "MSC" in Table 2, but does not provide a definition for the abbreviation. 
The instant specification, as filed, recites "90°," in Table 2, which appears to be a typographical error; recommend correcting this to read as "90°[[,]]".
Appropriate correction is required.

Claim Objections
Claims 1, 3, 5, 7, 11-13, and 23 are objected to because of the following informalities:
With Regards to Claim 1:  Instant claim 1 recites "to form a composite product; the composite product" on lines 25 to 26, which appears to be a typographical error; recommend correcting this to read as "to form the[[a]] composite product; wherein the composite product".
With Regards to Claim 3:  Instant claim 3 recites "layer (d) is at least" on line 2; recommend correcting this to read as "layer (d) are[[is]] at least".
With Regards to Claim 5:  Instant claim 5 recites "the blocks" on line 1; for consistency, recommend correcting this to read as "the predefined shaped blocks".
With Regards to Claim 7:  Instant claim 7 recites "layer (b) has at least" on line 2; recommend correcting this to read as "layer (b) have[[has]] at least".
With Regards to Claim 11:  Instant claim 11 recites "and  /or" on lines 2 and 4, which appears to be a typographical error; for consistency, recommend correcting each instance to read as "and/or
With Regards to Claim 11:  Instant claim 11 recites "or stitched multiple layers" on line 3, which appears to be a typographical error; recommend correcting this to read as "or the stitched multiple layers".
With Regards to Claim 11:  Instant claim 11 on lines 1 to 5 recites:
comprising compressed and fused multiple layers of used HDPE woven bags and /or sacks with the solvent-based elastomeric adhesive layer or stitched multiple layers of used HDPE woven bags and /or sacks and the second layer comprising multiple stitched layers of recycled PET bottles felt or mat in the layer (c) are stitched together

which contains typographical errors.  For clarity, recommend correcting this to read as:
comprising the compressed and fused multiple layers of used HDPE woven bags and/orthe stitched multiple layers of used HDPE woven bags and/or, and the second layer comprising the stitched multiple, felt, or mats in the layer (c) are stitched together.

With Regards to Claim 12:  Instant claim 12 as written in lines 1 to 16 contains multiple typographical errors; for clarity, recommend correcting it to read as:
[...] the layer (c) comprises: 
the compressed and fused multiple layers of used HDPE woven bags and/orthe stitched multiple layers of used HDPE woven bags and/ors as an upper layer, and the stitched multiple layers of recycled PET bottles, felt or mats as a lower layer; the upper layer and the lower layer are stitched together; or[[OR ]]
the stitched multiple layers of recycled PET bottles, felt or mats as the upper layer, and the compressed and fused multiple layers of used HDPE woven bags and/orthe stitched multiple layers of used HDPE woven bags and/ors as the lower layer; the upper layer and the lower layer are stitched together; or[[OR]]
the compressed and fused multiple layers of used HDPE woven bags and/orthe stitched multiple layers of used HDPE woven bags and/orthe[[a]] first layer, and the stitched multiple layers of recycled PET bottles, felt or mats as the[[a]] second layer; [...].

With Regards to Claim 13:  Instant claim 13 recites "has 500 GSM" on line 2; recommend correcting this to read as "are[[has]] 500 GSM".
With Regards to Claim 23:  Instant claim 23 recites "the impact force imposed by hard impactor which travelled at the speed in the range of 400 m/s to 1400 m/s simultaneously damping the vibrations and shocks appeared therein" on lines 1 to 3; for clarity, recommend correcting this to read as "an[[the]] impact force imposed by a hard impactor travellinga[[the]] speed ranging from, while simultaneously damping the vibrations and shocks [[appeared]] therein"

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8, 11, 12, 14, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 1:  Instant claim 1 recites at least three layers selected from then recites layers a, b, c, d. It is clear layer e is not part of the three layers but it is unclear if three of a, b, c, and d need to be present or if layer c (being two layers itself) can be considered two of the three layers. For clarity is it recommend the claim be amended to recite: A composite product comprising at least three of a, b, c, and d where a, b, c, and d are as follows:
With Regards to Claim 1:  Instant claim 1 recites "waste hybrid composites or ceramic" on lines 2 to 3.  As written, it is unclear if "waste" is modifying just "hybrid composites" or is modifying both "hybrid composites" and "ceramic", which renders the claim indefinite.  For the purpose of examination, it is the decision of the examiner to treat "ceramic" as being either a "ceramic" or a "waste ceramic".
With Regards to Claim 1:  Instant claim 1 recites "woven bags and/or sacks" on line 14.  As written, it is unclear if "woven" is modifying just "bags" or is modifying both "bags" and "sacks", which renders the claim indefinite.  For the purpose of examination, it is the decision of the examiner to treat "sacks" as being "woven" or "nonwoven".
With Regards to Claim 1:  Instant claim 1 recites "fused multiple layers of used HDPE woven bags and/or sacks" on line 14.  As written, since the layers are fused, it is unclear as to how much of the original structure of the "woven bags and/or sacks" are retained (i.e. are they fused to the extent that the woven filaments merge and become undistinguishable would no longer constitute woven; or since bags and sacks have at least three side edges that are affixed to other sides so as to constitute bags or sacks, would they still be bags or sacks after fusing) which renders the claim indefinite.  For the purpose of examination, it is the decision of the examiner to give "fused multiple layers of used HDPE woven bags and/or sacks" the interpretation of "fused multiple layers of woven or nonwoven [[used]] HDPE".  (In the instant case, "used" is a product-by-process term which does not impart any structure to the claimed invention.)
With Regards to Claim 1:  Instant claim 1 recites "stitched multiple layers of recycled PET bottles, felt or mats" on line 18.  As written, since the layers are made from "recycled PET", it is unclear as to how much of the original structure of the "bottles, felt or mats" are retained (i.e. do they still retain some of their original structure, or are they so processed as to lose any semblance of what they were) which renders the claim indefinite.  For the purpose of examination, it is the decision of the examiner to give "stitched multiple layers of recycled PET bottles, felt or mats" the interpretation of "stitched multiple layers of [[recycled]] PET
With Regards to Claim 1:  Instant claim 1 recites "a resin system" on line 23.  Instant claim 1 also recites "a resin system" on line 20.  In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations: (1) that the two resin systems are the same entity of the invention; or (2) that the two resin systems are entirely different entities of the invention.  For the purpose of examination, it is the decision of the examiner to treat the limitation to be either, unless clarification is provided on the record stating otherwise.
With Regards to Claim 3:  Instant claim 3 recites the limitation of "a thickness of the layer (a) [...] is at least 4 to 12 mm" on lines 1 to 2.  As written the claim is rendered indefinite because it can have two different readings: (1) that "at least" is modifying both 4 and 12 (which would stand rejected as a broad-to-narrow as defining two minimums); or (2) that the limitation is reciting a minimum of "at least 4" and a maximum of "12".  For the purpose of examination, it is the decision of the examiner to treat the limitation under the later, and read the claim as having a thickness range with a minimum of at least 4 and a maximum of 12.
With Regards to Claim 3:  Instant claim 3 recites the limitation of "a thickness of ... the layer (b) [...] is at least 6 to 12 mm" on lines 1 to 2.  As written the claim is rendered indefinite because it can have two different readings: (1) that "at least" is modifying both 6 and 12 (which would stand rejected as a broad-to-narrow as defining two minimums); or (2) that the limitation is reciting a minimum of "at least 6" and a maximum of "12".  For the purpose of examination, it is the decision of the examiner to treat the limitation under the later, and read the claim as having a thickness range with a minimum of at least 6 and a maximum of 12.
With Regards to Claim 5:  Claim 5 recites the limitation "the powder of the waste composite pultruded product" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 5:  Claim 5 recites the limitation "the synthetic polyester felts" in lines 2 to 3.  Claim 1, from which claim 5 depends, recites "synthetic polyester felt" with respect to "a planar composite layer (d)" on lines 19 to 20.  In the instant case, claim 5 is rendered indefinite because it has two conflicting interpretations: (1) that "the synthetic polyester felts" for layer (a) are intended to be different from those in layer (b); or (2) that "the synthetic polyester felts" for layer (a) are intended to be the same as those of layer (b).  For the purpose of examination, it is the decision of the examiner to treat the claim under the former interpretation (in which case, the claim lacks proper antecedence and the limitation be treated to read as "[[the]] synthetic polyester felts").
With Regards to Claim 5:  Instant claim 5 recites "a resin system" on lines 5 to 6.  Instant claim 5 also recites "a resin system" on line 3.  In the instant case, the claim is rendered indefinite because it can have two conflicting interpretations: (1) that the two resin systems are the same entity of the invention; or (2) that the two resin systems are entirely different entities of the invention.  For the purpose of examination, it is the decision of the examiner to treat the limitation to be either, unless clarification is provided on the record stating otherwise.
With Regards to Claim 8:  Claim 8 recites the limitation "the single layer" on line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner to treat the limitation to read as "a[[the] single layer of the at least one layer".
With Regards to Claim 8:  Claim 8 recites the limitation "the lower layer and upper layer" on line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner to treat the limitation to read as "a[[the]] lower layer and a upper layer of the at least two layers".
With Regards to Claim 8:  Claim 8 recites the limitation "the single layer" on line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner to treat the limitation to read as "a[[the]] single layer".
With Regards to Claim 10:  Claim 10 recites the limitation "either natural or synthetic rubber” as there are only two choices for the rubber it is unclear how claim 10 is intended to further limit claim 1 thus rendering the claim indefinite.
With Regards to Claim 11:  Claim 11 recites the limitation "the one layer" on line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is the decision of the examiner to read the limitation as "the first[[one]] layer".
With Regards to Claim 12:  Claim 12 recites the limitation "the alternate manner" on line 17.  There is insufficient antecedent basis for this limitation in the claim.
With Regards to Claim 12:  Instant claim 12 recites "the first layer and the second layer are arranged in the alternate manner and these alternate layers are stitched together" on lines 16 to 17.  Claim 1, from which claim 12 depends recites the limitation "a composite layer (c) comprising two layers" on line 12.  The claim is rendered indefinite because it is unclear as to how layer (c) "comprising two layer" could have the first layer and the second layer "arranged in the alternate manner".  (In the instant case, it is presumed the limitation "alternate manner" implies "alternating manner".)
The instant specification, however, does gives written support for more than one first layer and more than one second layer in the layer (c) (see "Example 5" on [0122]-[0125] of the instant specification).  Therefore, for the purpose of examination, it is the decision of the examiner that there could be more than one of either the first layer, the second layer or both in layer (c); wherein the limitation of "comprising two layers" recited in claim 1 was intended to indicate layer (c) as "comprising at least two layers".  (For clarity, recommend applicant amend the claims so as to rectify this issue.)
With Regards to claim 14:  Regarding claim 14, the phrases “including but not limited to” and  "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  (In the instant case, "and the likes" has the same connotation as "or the like" as recited above.)
With Regards to Claim 23:  Instant claim 23 recites the limitation of "a weight lower than that of 22 to 38 kg/m2" on line 2.  As written the claim is rendered indefinite because it can have two different readings: (1) that "lower than" is modifying the entire range of "22 to 38 kg/m2" (which can be interpreted to read as "a weight of less than 38 kg/m2"); (2) that "lower than" is modifying both "22 kg/m2" and "38 kg/m2" (which would stand rejected as a broad-to-narrow as defining two ranges with one being broad and the other being narrow); or (3) that "lower than" is intended to only modify "22 kg/m2" while maintaining a maximum value of "38 kg/m2" (which can also be interpreted to read as "a weight of less than 38 kg/m2").  Therefore, for the purpose of examination, it is the decision of the examiner to treat the limitation to read as "a weight of 22 to 38 kg/m2
With Regards to Claim 23:  The term “substantially reduced” in claim 23 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case, the term "substantially reduced" renders said "impact force" indefinite, since there is no comparative by which a person skilled in the art would be able to discern how much of a reduction in the impact force is required by the claim.  For the purpose of examination, the limitation will be given the broadest reasonable interpretation of "any amount of reduction".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Debona et al. (WO 91/06823 A2) in view of Barthelat et al. (US 2015/0274587 A1), Harpell (EP 0558637 B1), and Kim (KR 200282228 Y1).
Regarding Claim 1:  Debona discloses a flexible article (ref. #40; which is considered equivalent to the claimed "composite product") comprising a complex ballistic article (ref. #30) that is wrapped in a fibrous layer (ref. #38; which is considered equivalent to the claimed "upper superior layer") about one or more of its axis, and wherein the complex ballistic article comprises: a ceramic layer (ref. #32; which is considered equivalent to the claimed "layer (b)"), the ceramic layer comprising a plurality of wrap-confined ceramic articles (ref. #10); at least one optional rigid layer (ref. #34); and at least one polymeric composite layer (ref. #36; which is considered equivalent to the claimed "planar composite layer (d)") (figures 5, 7 to 9, [Pg. 24: li. 17-36], [Pg. 25: li. 20-25], and [Pg. 28: li. 7-18] of Debona).  Debona also discloses that the rigid layer (ref. #34) and the polymeric composite layer (ref. #36) can be arranged as multiple alternating layers ([Pg. 26: li. 17-23] of Debona).  It is also disclosed by Debona that the polymeric composite layer (ref. #36) can composed of a plurality of layers or laminates, wherein one of the layers can be formed from a polymeric fiber (e.g. aramid fiber) and elastomeric matrix combination, the fibers being coated before or after being formed as a felt, and wherein the layers can be formed into unidirectionally oriented fabric layers of resin coated synthetic fibers (e.g. polyester, carbon, aramid, glass, and basalt) ([Pg. 10: li. 11-19], [Pg. 26: li. 24 to Pg. 27: li. 7], and [Pg. 27: li. 15 to Pg. 28: li. 6] of Debona).  Debona also discloses that each of the wrap-confined ceramic articles (ref. #10) comprise: a ceramic body (ref. #12) that is planar with a hexagonal shape; and a girdle (ref. #14) formed from layers of high strength fibers (e.g. S-glass, and E-glass) (ref. #16, #26, and #28) that are oriented and wrapped around the ceramic body at different angles as to encircle the ceramic body, wherein the high strength fibers are disposed or embedded in a thermosetting polymer (e.g. epoxy resin) matrix (figures 1 to 5, [Pg. 6: li. 8-14], [Pg. 7: li. 5-30], [Pg. 8: li. 31-38], [Pg. 9: li. 5-15], [Pg. 10: li. 16-22], [Pg. 15: li. 1-8], and [Pg. 15: li. 28 to Pg. 16: li. 7] of Debona).  Specifically, Debona provides for --a composite product comprising at least: b) a layer (b) comprising: at least one layer comprising several hexagonal units of glass fabric impregnated with epoxy resin system, arranged in a X- Y plane direction; and d) a planar composite layer (d) made of a composite product comprising: a core of synthetic polyester felt impregnated with a resin system, said core being encapsulated between bi-directionally and/or uni-directionally oriented synthetic fabric which is selected from polyester, carbon, aramid, glass, basalt and mixtures thereof and which is impregnated with a resin system; and further comprising: e) an upper superior layer of a fabric, encapsulating said layers, to form the composite product; wherein the composite product substantially reduces the impact force of the high-speed projectiles and damps the vibrations and shock appeared by the impact of the high-speed projectiles at the same time it is light weight and flexible to adopt the shape suitable for the end applications--.
Debona fails to disclose that the layer (b) comprises --at least one layer comprising several hexagonal units of glass fabric impregnated with epoxy resin system and being surface treated with bonding agent, and fused with a thin layer of compounded rubber; or at least two layers that comprise several hexagonal units of glass fabric impregnated with epoxy resin system and being surface treated with bonding agent, and fused with a thin middle layer of compounded rubber--.
Barthelat discloses a biomimetic segmented armour comprising hexagonal borosilicate glass plates arranged in a pattern resting on a soft substrate, wherein the substrate is a silicon rubber, and the plates are glued to a 2 mm thick silicone rubber film with silicon glue ([0129], [0132], and [0146] of Barthelat).  Barthelat also discloses at least two layers of hexagonal tiles (diameter of 2 mm, thickness of 150 µm) stacked in a staggered configuration, and disposed between the two adjacent layers of hexagonal tiles is an elastomeric material (e.g. ultra-high molecular weight polydimethylsiloxane (UHMW-PDMS)) (figures 4, 6, 11B, 12A, 12B, 13B, 13C, [0012] and [0117] of Barthelat).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the biomimetic segmented armour of Barthelat with the layer (b) of the composite product disclosed by Debona in order to have --at least one layer comprising several hexagonal units of glass fabric impregnated with epoxy resin system and being surface treated with bonding agent, and fused with a thin layer of compounded rubber; or at least two layers that comprise several hexagonal units of glass fabric impregnated with epoxy resin system and being surface treated with bonding agent, and fused with a thin middle layer of compounded rubber--.  One of ordinary skill in the art would have been motivated to have combined the biomimetic segmented armour of Barthelat with the layer (b) of the composite product disclosed by Debona, from the stand-point of having armor with high flexibility without compromising puncture performance ([0012] and [0146] of Barthelat).  (In the instant case, Barthelat discloses that hexagonal armor plates are glued (surface treated) so as to form a chemical bond (fuse) with an underlying rubber film and still be flexible.  As such, a person skilled in the art would have incorporated the flexible multilayer staggered hexagonal tile arrangement of Barthelat.)
Debona in view of Barthelat fails to disclose --a composite layer (c) comprising two layers, wherein a first layer comprises: fused multiple layers of used HDPE woven bags and/or sacks with a solvent-based elastomeric adhesive layer; or stitched multiple layers of used HDPE woven bags and/or sacks; and wherein a second layer comprises: stitched multiple layers of recycled PET bottles, felt or mats--.
Harpell discloses a complex ballistic resistant article (ref. #10) comprising one or more layers (ref. #12), at least one of layer (ref. #12) comprises one or more substrate layers (ref. #14) having a plurality of non-metallic penetration resistant planar bodies (ref. #16) affixed to a surface thereof (figures 3, 4, [Col. 4: li. 31-50] of Harpell).  Harpell discloses that at least two substrate layers are secured together by stitching, forming a plurality of packets (not shown), said packets forming the various fibrous layers (ref. #12) that are also secured together by conventional securing means ([Col. 4: li. 51 to Col. 5: li. 13] of Harpell).  It is also disclosed by Harpell that the flexible substrate layers may be a flexible polymeric or elastomeric that is film formed from a thermoplastic resin (e.g. polyethylene terephthalate (PET)) or an elastomer resin ([Col. 5: li. 58 to Col. 7: li. 16] of Harpell).  Harpell further discloses that the substrate layers can comprise a network of fibers that can be woven, felt, or knit ([Col. 7: li. 17 to Col. 8: li. 10] of Harpell).  It is further disclosed by Harpell that planar bodies can be hexagonally shaped composites that can be affixed to the layers by adhesives or stitching ([Col. 15: li. 46 to Col. 16: li. 58] and [Col. 17: li. 47 to Col. 18: li. 56] of Harpell).  Specifically, Harpell provides for --a composite layer (c) comprising two layers, wherein a first layer comprises: stitched multiple layers; and wherein a second layer comprises: stitched multiple layers of recycled PET bottles, felt or mats--.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the ballistic article disclosed by Harpell with the layers in proximity to layer (b) of the composite product disclosed by Debona in view of Barthelat in order to have --a composite layer (c) comprising two layers, wherein a first layer comprises: stitched multiple layers; and wherein a second layer comprises: stitched multiple layers of recycled PET bottles, felt or mats--.  One of ordinary skill in the art would have been motivated to have incorporated the ballistic article disclosed by Harpell with the layers in proximity to layer (b) of the composite product disclosed by Debona in view of Barthelat, from the stand-point of having relatively improved penetration resistance compared to fibrous articles of the same areal density without adversely affecting the flexibility of the article ([Col. 2: li. 32-46] of Harpell).
Debona in view of Barthelat and Harpell further failed to disclose that the first layer of the composite layer (c) comprises --stitched multiple layers of used HDPE woven bags and/or sacks--.
Kim discloses a protection panel for ballistic and stab attacks comprising a plurality of layers, wherein it comprises a stack of a plurality of high density polyethylene (HDPE) film layers ([Pg. 2, paragraph 3] of Kim).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the plurality of stacked HDPE film layers of Kim with the materials for the first layer of composite layer (c) of the composite product disclosed by Debona in view of Barthelat and Harpell in order to have --stitched multiple layers of used HDPE sacks--.  One of ordinary skill in the art would have been motivated to have combined the plurality of stacked HDPE film layers of Kim with the materials for the first layer of composite layer (c) of the composite product disclosed by Debona in view of Barthelat and Harpell, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  (In the instant case, since Harpell discloses stitched multiple layers can be a thermoplastic film ([Col. 6: li. 1-6] of Harpell), and HDPE is shown by Kim to have use as a film in ballistic articles; it would have been obvious to a person having skill in the art to have used HDPE as the thermoplastic.)
Regarding Claim 2:  Debona in view of Barthelat, Harpell, and Kim discloses that the ceramic bodies comprising layer (b) have a height of 0.3 to 50 cm (3 to 500 mm) ([Pg. 7: li. 12-30] of Debona); which is sufficiently specific to anticipate the composite product having --a thickness of at least 22 mm--.  See MPEP §2131.03(II).  (In the instant case, since at least one of the layers can have a thickness of from 3 to 500 mm, the composite article as a whole would have a thickness that would be greater or equal to 22 mm as claimed.)
Regarding Claim 7:  Debona in view of Barthelat, Harpell, and Kim discloses that the hexagonal units used in layer (b) have a height of 0.3 to 50 cm (3 to 500 mm thickness) and a width of 0.3 to 50 cm (3 to 500 mm diameter) ([Pg. 7: li. 12-30] of Debona); which overlaps the presently claimed ranges of --at least 3 mm of thickness and 28 mm of diameter--.  Debona in view of Barthelat, Harpell, and Kim differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Debona in view of Barthelat, Harpell, and Kim, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 8:  Debona in view of Barthelat, Harpell, and Kim discloses that the surface treated hexagonal units arranged in the X-Y plane direction where two edges of each hexagonal unit share with two immediate adjacent hexagonal units in X-direction while remaining four edges share with four immediate adjacent hexagonal units placed vertically in the Y-direction to form the single layer in the layer (b) (figures 4, 6, 11B, 12A, 12B, 13B, 13C, figures 22A, 22B, [0117], [0129], [0132], and [0146] of Barthelat).
Regarding Claim 9:  Debona in view of Barthelat, Harpell, and Kim discloses that the upper layer is arranged over the lower layer in such a manner that each common vertex of three adjacent hexagonal units of the upper layer is overlapped to superimpose at the centre of the hexagonal unit of the lower layer without deviating X-Y plane arrangement (figures 4, 6, 11B, 12A, 12B, 13B, 13C, [0012] and [0117] of Barthelat).
Regarding Claim 10:  Debona in view of Barthelat, Harpell, and Kim discloses that the compounded rubber used in the layer (b) is synthetic rubber (e.g. silicon rubber) ([0129], [0132], and [0146] of Barthelat).
Regarding Claim 11:  Debona in view of Barthelat, Harpell, and Kim discloses that the first layer comprising stitched multiple layers of used HDPE woven bags and/or sacks and the second layer comprising the stitched multiple layers of recycled PET bottles, felt, or mats in the layer (c) are stitched together ([Col. 4: li. 51 to Col. 5: li. 13] of Harpell).
Regarding Claim 12:  Debona in view of Barthelat, Harpell, and Kim discloses that the layer (c) comprises: the stitched multiple layers of used HDPE woven bags and/or sacks as an upper layer, and the stitched multiple layers of recycled PET bottles, felt or mats as a lower layer; the upper layer and the lower layer are stitched together; or the stitched multiple layers of recycled PET bottles, felt or mats as the upper layer, and the stitched multiple layers of used HDPE woven bags and/or sacks as the lower layer; the upper layer and the lower layer are stitched together; or the stitched multiple layers of used HDPE woven bags and/or sack as the first layer, and the stitched multiple layers of recycled PET bottles, felt or mats as the second layer; the first layer and the second layer are arranged in the alternate manner and these alternate layers are stitched together ([Col. 4: li. 51 to Col. 5: li. 13] of Harpell).
Regarding Claim 13:  Debona in view of Barthelat, Harpell, and Kim discloses that the areal density of the substrate layers (ref. #14) comprising the layers (ref. 12) can be for ballistic body armor applications be equal to or less than about 12 kg/m2 (12,000 GSM) ([Col. 5: li. 49-51] of Harpell); which overlaps the presently claimed range of --500 GSM--.  Harpell differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Harpell, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 14:  Debona in view of Barthelat, Harpell, and Kim discloses that the fabric used in the upper superior layer of (e) is either natural fabric or synthetic fabric including but not limited to cotton, nylon, terylene, polyester, rubberized fabric, blends and the likes ([Pg. 28: li. 7-18] of Debona).

Allowable Subject Matter
Claims 3-6 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
∙  Li et al. (US 5,480,706 A) discloses a composite armor with two ceramic layers separated by a plurality of fibrous layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781